Order entered February 13, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01647-CR

                                RICARDO BELTRAN, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1056077-M

                                             ORDER
       The Court GRANTS court reporter Belinda G. Baraka’s February 10, 2013 motion for

extension of time to file the reporter’s record.

       We ORDER Ms. Baraka to file the reporter’s record on or before March 8, 2013.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE